                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

MICHAEL DAVID GOLDMAN,                           §
              Movant,                            §
                                                 §
v.                                               §    Civil No. 3:19-CV-0347-D
                                                 §    (Criminal No. 3:14-CR-334-D-1)
UNITED STATES OF AMERICA,                        §
               Respondent.                       §

                                             ORDER

                                                  I

        The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. Movant filed objections, and the undersigned district judge has made a de novo review

of those portions of the proposed findings, conclusions, and recommendation to which objection was

made.    The objections are overruled, and the court adopts the findings, conclusions, and

recommendation of the United States Magistrate Judge.

        It is therefore ordered that leave to amend is denied as to movant’s newly-raised and

untimely claim that counsel was ineffective for failing to file a requested notice of appeal, as well

as his proposed claim under United States v. Davis, ___ U.S. ___, 139 S. Ct. 2319 (2019). Further,

movant’s amended claim that counsel was ineffective for failing to challenge his 18 U.S.C. §

924(c)(1) conviction is denied, and his amended motion to vacate sentence under 28 U.S.C. § 2255

is summarily dismissed with prejudice. See Rule 4(b) of the Rules Governing Section 2255

Proceedings.
                                                   II

        Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the court denies a

certificate of appealability. The court adopts and incorporates by reference the magistrate judge’s

findings, conclusions, and recommendation filed in this case in support of its finding that the movant

has failed to show (1) that reasonable jurists would find this court’s “assessment of the constitutional

claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the

petition states a valid claim of the denial of a constitutional right” and “debatable whether [this

court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.473, 484 (2000).

        If movant files a notice of appeal,

        ( )     movant may proceed in forma pauperis on appeal.

        (X)     movant must pay the $505.00 appellate filing fee or submit a motion to proceed in

                forma pauperis.

        SO ORDERED.

        December 17, 2019.



                                                _________________________________
                                                SIDNEY A. FITZWATER
                                                SENIOR JUDGE




                                                   2
